ORDER
PER CURIAM:
In May 2005, Appellant Kathy Miller was involved in an automobile accident *791with Jennifer Sutton. Miller sued Sutton in the Circuit Court of Boone County for personal injuries Miller alleged that she sustained in the accident. A jury found in favor of Sutton. Miller appeals. She argues that the trial court erroneously failed to instruct the jury concerning the effect of payments she received from insurance or other collateral sources, and erroneously excluded evidence of the amount she personally paid for her medical treatment. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reason for this order has been provided to the parties. Rule 84.16(b).